Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Election Response
The Election filed 06/06/2022, in response to the Office Action of 12/06/2021, is acknowledged and has been entered. Applicants elected without traverse Group III (claims 50, 53-75). Claims 1, 7, 50, and 53-73 are pending. Applicant elected the following species: a) CDRs of SEQ ID NOs: 7, 8, 9, 10, 11, and 12, b) SEQ ID NO: 119 for transmembraine domain, c) SEQ ID NO: 125 for the intracellular signaling domain, and d) SEQ ID NO 135 for the chimeric antigen receptor. Claims 1 and 7 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 50, and 53-75 are currently under prosecution.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/14/2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0151841 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50, 53-64 and 73-75 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, 21,  of copending Application No. 16/764,276 in view of Priceman et al (US11197919B2, Priority Date: 11/04/2015), Bublik et al (WO2019030757A1, Priority Date: 08/09/2017), Brentjens et al (US10124023B2, Priority Date: 02/26/2013), and Sun et al (2014) (Construction and evaluation of a novel humanized HER2 specific chimeric receptor, Breast Cancer Research, Vol. 16, 2014)
The co-pending application recites all the elements of the instantly claimed chimeric receptor polypeptide comprising an a) HER2 binding domain, b) transmembrane domain (TM), c) costimulatory domain, and d) an intracellular domain. The co-pending application claims a method for treating a HER2 positive cancer, comprising administering a chimeric antigen receptor targeting human HER2, wherein the chimeric antigen receptor comprises an amino acid sequence an extracellular binding domain: SEQ ID NOs: 7,8,9, which match 100% to the instantly claimed SEQ ID NO 7,8, 9, respectively, and SEQ ID NOs: 10, 11, 12, which match 100% to the instantly claimed SEQ ID NOs: 10,11, and 12. The co-pending application also claims that the chimeric antigen receptor comprises a CD28 transmembrane domain, an intracellular domain comprising  CD28 intracellular domain, OX40L intracellular domain and a CD3z intracellular domain. The co-pending application further claims the treatment of cancer, including breast cancer, ovarian cancer, and gastric cancer. 
Specifically, the independent claim of the instant application recites a 
However, the co-pending application does not claim the a) CD8a hinge domain, b) SEQ ID NOs of the CD8a hinge domain, CD28 transmembrane domain, and the intracellular domain that includes CD28, OX40L and CD3z, and c) the specific treatment of a HER2 positive cancer. 
	Priceman teaches a method of treating a HER2 positive cancer comprising administering a chimeric antigen receptor targeting human HER2, wherein the chimeric antigen receptor comprises: a) a CD8a hinge domain (SEQ ID NO: 7, which matches 100% to the instantly claimed SEQ ID NO: 115), b) a CD28 transmembrane domain (SEQ ID NO: 14, which matches 100% to the instantly claimed SEQ ID NO: 119), c) a CD28 intracellular signaling domain (SEQ ID NO: 22, which matches 100% to the instantly claimed SEQ ID NO: 125), d) CD3z intracellular signaling domain (SEQ ID NO: 21, which matches 100% to the instantly claimed SEQ ID NO: 121), e) an extracellular domain, and f) an OX40L intracellular signaling domain. Priceman teaches that the chimeric antigen receptor is effective in tumor killing in vitro and in vivo. (Tables 1-3, Col. 4 lines 59-65, Examples 7 and 8)
Bublik teaches a method of treating a HER2+ cancer, such as breast cancer or gastric cancer, comprising administering a HER2 chimeric antigen receptor. Bublik teaches the chimeric antigen receptor comprises: a) CD8a hinge ((SEQ ID NO: 19, which matches 100% to the instantly claimed SEQ ID NO: 115), b) a CD28 transmembrane domain (SEQ ID NO: 18, which matches 100% to the instantly claimed SEQ ID NO: 119), c) CD28 intracellular domain (SEQ ID NO 8, which matches 100% to the instantly claimed SEQ ID NO: 125), d) a CD8 extracellular signaling domain (SEQ ID NO: 26, which matches 100% to the instantly claimed SEQ ID NO: 111), e) an OX40L intracellular signaling domain. [0018, 0028, 0063, Table 1] 
Brentjens teaches a method of treating cancer comprising administering a chimeric antigen receptor. Brentjens teaches that the chimeric antigen receptor comprises: a) a transmembrane domain, and b) an intracellular signaling domain comprising CD28, OX40L and CD3z. Brentjens further teaches SEQ ID NO: 6 of OX40L, which matches 100% to the instantly claimed SEQ ID NO: 127. (Col 3. Lines 44-52; Col 10, lines 11-26; Col 11, lines 45-50] 
Sun teaches the treatment of HER2+ breast cancer, comprising administering a chimeric antigen receptor targeting HER2. Sun teaches that the monoclonal antibody trastuzumab has improved outcomes in HER2+ breast cancer, however, HER2+ tumors are becoming resistant to trastuzumab-based therapy. Sun teaches that the HER2 T-cells reacted against HER2+ tumor cells and caused dramatic inhibition. (Whole Document) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer comprising a HER2 chimeric antigen receptor comprising the instantly claimed sequences of the CD8a hinge domain, transmembrane domain, and intracellular domains.  One would have been motivated to and have a reasonable expectation of success because: 1) the co-pending application claims the method of treating cancer comprising administering a chimeric antigen receptor targeting HER2 and all the elements of the instantly claimed CAR, 2) the co-pending application claims the extracellular antigen binding domain comprising sequences that match the instantly claimed sequences, 3) Priceman and Bublik teach the method of treating HER2 positive comprising a chimeric antigen receptor targeting human HER2 and the corresponding SEQ ID NOs of the CAR, 4) Brentjens teaches the treatment of cancer comprising a CAR with an intracellular domains that include CD28, OX40L and CD3z, and 5) Priceman teaches the effectiveness of the HER2 CAR in vitro and in vivo. Given the recognized need to treat HER2+ positive cancer and given the known sequences of the CAR domains (CD8a, CD28, intracellular domains (CD28, OX40L and CD3z)), one of skill in the art could have pursued constructing a chimeric antigen receptor with the domains listed above comprising the instantly claimed sequences, with a reasonable expectation of success. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat HER2+ positive cancer that is resistant to trastuzumab in the method of co-pending application. One would have been motivated to because the co-pending application claims the method of treating cancer comprising administering a HER2+ chimeric antigen receptor, 2) Priceman and Bublik teach the treatment of HER2+ positive cancer comprising administering a chimeric antigen receptor targeting HER2. One of ordinary skill in the art would have a reasonable expectation of success because Sun teaches that the HER2+ tumors are becoming resistant to trastuzumab based therapy, and that the treatment of HER2+ positive cancer and the effectiveness against HER2+ tumor cells. Given the recognized need to treat HER2+ positive cancer that is resistant to standard treatment, such as trastuzumab, and given the known method of using chimeric antigen receptors, one of skill in the art could have pursued treating HER2+ positive cancer that is resistant to trastuzumab by administering a chimeric antigen receptor, with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
Claim Objections
Claims 65-72 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Conclusion: Claims 50, 53-64 and 73-75 are rejected to. Claims 65-72 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642